             Case 2:19-cv-02241-JD Document 1 Filed 05/22/19 Page 1 of 9
                           ID·'·,
            ,.
            r'             ~
'
                                 U:'.'l"ITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF PE:'.'l"NSYLVANIA

    Tarece Johnson,

           Plaintiff,

     V.
                                                                                    2241
     Perkiomen School,                                   Case No.
                                                     I
           Defendant.

                                                     I Jt;RY TRIAL DEMANDED




                                               COMPLAINT
'          NOW COMES Plaintiff, Tarece Johnson (hereinafter referred to as "Plaintiff'), by and

    through her attorneys, and files this Complaint alleging as follows:

                                      NATURE OF THE ACTION

            1.      Plaintiff initiates this action to redress violations by Perkiomen School (hereinafter

    referred to as "Defendant") of Title VII of the Civil Rights Act of 1964 ("Title VII" - 42 U.S.C.

    §§ 2000e, et. seq.).

                                     JURISDICTION A."l"D VENUE

           2.       This action is initiated pursuant to federal law. The United States District Court for

    the Eastern District of Pennsylvania has original subject matter jurisdiction over this action

    pursuant to 28 C.S.C. § 1331 because the claims arise under the laws of the Cnited States.
'           3.      This Court may properly maintain personal jurisdiction over Defendant because its

    contacts with this state and this judicial district are sufficient for the exercise of jurisdiction to

    comply with traditional notions of fair play and substantial justice, satisfying the standard set forth
    ..   ~"             Case 2:19-cv-02241-JD Document 1 Filed 05/22/19 Page 2 of 9




              by the United States Supreme Court m lntematiol)al Shq_e C~ v. Washington, 326 U.S. 310 ( 1945)

              and its progeny.
'
                      4.       Venue is properly laid in this District pursuant to 28 U.S.C. §§ I391(b)(l) and

              (b )(2) because Defendant resides in and/or conducts business in this judicial district and because

              a substantial part of the acts and/or omissions giving rise to the claims set forth herein occurred in

              this judicial district.

                      5.       Plaintiff filed a Charge of Discrimination and retaliation with the Equal

              Employment Opportunity Commission ("EEOC''). Plaintiff has properly exhausted her

              administrative proceedings with respect to her EEOC claims by instituting the instant action within

              ninety (90) days of receiving a right to sue letter from the EEOC. (See ~otice of Right to Sue,

              attached hereto as "Exhibit A."

                                                             PARTIES
'
                      6.       The forgoing paragraphs are incorporated in their entirety as if set forth in full.

                      7.       Plaintiff is an adult individual with a primary residence located at 3585

              Mount Vernon Ct. Lawrenceville, GA 30044.

                      8.       Defendant is an educational institut10n located at 200 Seminary Street, Pennsburg,

              PA 18073.

                                                  FACTUAL BACKGROUND

                      9.       The forg-0ing paragraphs are incorporated in their entirety as if set forth in full.

                       10.     Plaintiff is a black/ African-American female.

                       11.     Plaintiffs sincerely held religion is Judaism.

                       12.     Plaintiff was hired by Defendant as Assistant Headmaster of Global Diversity &
'
              Inclusion in about July of 2017.
    ''"            Case 2:19-cv-02241-JD Document 1 Filed 05/22/19 Page 3 of 9




                 13.    At the time Plaintiff was hired, Plaintiff was not expressly advised that her job

          would require weekend duty assignments.

                 14.     Shortly after bemg hired, Plaintiff learned that she would be required to work

          weekend duty assignments.
'
                 15.    As a result of her sincerely held religious beliefs, Plaintiff requested a reasonable

          accommodat10n insofar as she requested that she be excused from working weened duty

          assignments because said assignments conflicted with her religious observance

                 16.     Defendant denied Plaintiffs request for a religious accommodation. Specifically,

          Headmaster Mark Devey ("Mr. Devey"), who is a Caucasian, made the following statement(s):

                         •   "[W]e don't accommodate Catholics so we're                   not
                             accommodating you."
                         •   "Why should I give you, a Jew, a special schedule?"

                 17.     When Plaintiff attempted to persuade Mr. Devey to reconsider his refusal to

          reasonably accommodate her religious observances, Mr. Devey said "[y]ou need to learn to fit in

          this culture and make it work for you."
'
                 18.     Upon information and behef, other employees were excused from workmg

          weekend duty assignments for various personal reasons. However, Plaintiff was not afforded the

          same luxury even though her request was because of her sincerely held religious beliefs.

                 19.     In addition to being denied a request for a reasonable religious accommodation,

          Plaintiff was subjected to a pattern of race-based discriminatory comments and conduct during

          her employment with Defendant, which includes but is not limited to the followmg:

                         •   With respect to recruiting predominantly Puerto Rican students
                             to play baseball and black/Afncan-American students to play
                             basketball, Mr. Devey stated: ''They are good m sports, so we
                             recruit them to make our school look good so we can have a
                             name and raise funds."


'
    ~   ...,              Case 2:19-cv-02241-JD Document 1 Filed 05/22/19 Page 4 of 9




                                 •   After firing Teacher Knstina Ag1ri, Mr. Devey said "Agiri i~
                                     from Africa ... they are poor and don't have a lot of money in
                                     Africa."
                                 •   In response to Plaintiffs request that Mr. Devey consider
                                     diversity when filling a position in the history department, Mr.
                                     Devey stated that there was not enough time to do so. However,
                                     Mr. Devey hired a Caucasian woman to fill the role and said
                                     woman was not able to start for six (6) to eight (8) weeks.
                                 •   In about October of 2017, Mr. Devey demanded that Plaintiff
                                     remove an article that Plaintiff posted to Linkedln title
'                                    "Privilege" because Mr. Devey incorrectly assumed it was about
                                     him and stated that it "looks bad on the school and community."

                        20.      As Plaintiff's job duties included a focus on diversity and inclusion, she organized

               student groups and otherwise met privately with students so as to create a safe space for students

               to openly discuss race issues. During these meetings, students informed Plaintiff that Mr. Devey

               had a history of race-based derogatory comments such as referring to black/African-American and

               Hispanic people as "crack babies.''

                        21.      In response to the meetings referenced in Paragraph 20, Mr. Devey chastised

               Plaintiff and told her that she "can't control the information [students] share and hold private

               meetings."

                        22.      During Plaintiff's employment wtth Defendant, race-based and anti-Semitic hate
'
               mail was sent to the community, including Plaintiff and students. 1 In response to this hate mail,

               Plaintiff collaborated with students to plan a peace vigil.

                        23.      After the vigil referenced in Paragraph 22, Mr. Devey angrily confronted Plaintiff

               and told her that she "need[ ed] to ask for permission from [Mr. Devey] and not make decisions on

               [her] own."




               ' It 1s not herem alleged that this hate mail was sent by or otherwise sent on behalf of Defendant




'
    .. •'              Case 2:19-cv-02241-JD Document 1 Filed 05/22/19 Page 5 of 9




                      24.   In addition to the forgoing, Mr. Devey generally treated Plamt1ff in a very rude and

            condescending manner as compared to other employees. For example, during a meeting on about

            October 28, 2017, Mr. Devey systematically critiqued Plaintiffs the manner in which she had

            been doing her job, including telling her that she did "not know the culture of boarding schools"

            and rudely telling her that he was "running the show."

                      25.   At the conclusion of the meeting referenced in Paragraph 23, Plaintiff told Mr.

            Devey that she believed she was being subjected to biased and discriminatory treatment.

'                     26.   As a result of the forgoing treatment, Plaintiff resigned from employment on about

            November 9, 2017.

                      27.   Plaintiff avers that she was constructively discharged from employment by virtue

            of the aforementioned failure to accommodate and discriminatory treatment.

                                                       Count I
                                                Violations of Title VII
                               (Religion: Failure to Accommodate and Discrimination)

                      28.   The forgoing paragraphs are mcorporated in their entirety as if set forth in full.

                      29.   Defendant is an employer as defined by the Title VII.

                      30.   Title VII imposes a duty on employer to take affirmative steps to accommodate an

            employee's religious observances and practices.

'                     31.   As set forth in detail above, Plaintiffs request for a religious accommodation was

            denied.

                      32.   As set forth in detail above, Plaintiff was subjected to discriminatory/disparate

            treatment because of her religion.

                      33.   The above actions constitute violations of Title VII.
    f   •   1/            Case 2:19-cv-02241-JD Document 1 Filed 05/22/19 Page 6 of 9


'
                                                            Count II
                                                     Violations of Title VII
                                     (Race: Hostile Work Environment and Discrimination)

                        34.     The forgoing paragraphs are incorporated in their entirety as if set forth in full.

                        35.     As set forth m detail above, Plaintiff was subjected to severe and pervasive

                 comments and treatment because of her race. These comments were not welcome by Plaintiff.

                        36.     As set forth in detail above, Plaintiff suffered an adverse act10n when she was

                 constructively discharged.

                        37.     The above actions constitute violations of Title VII.

                        WHEREI<'ORE, Plaintiff prays that this Honorable Court enter an order that:
'
                        A.      Defendant is to be prohibited from continuing to maintain its illegal policy, practice

                 or custom of discriminating/harassing/retaliating against employees and is to be ordered to

                 promulgate and effective policy against such unlawful acts and to adhere thereto;

                         B.     Defendant is to compensate Plaintiff, reimburse Plaintiff and make Plaintiff whole

                 for any and all pay and benefits Plaintiff would have received had it not been for Defendant's

                 illegal actions, mcluding but not limited to past lost earnings, future lost eammgs, salary, pay

                 increases, bonuses, medical and other benefits, training, promotions and seniority. Plamuff should

                 be accorded those benefits illegally withheld from the date she first suffered discrimination and

                 retaliation at the hand of Defendant until the date of verdict;

                        C.      Plaintiff is to be awarded punitive damages, as permitted by applicable law, in an
'
                 amount determined by the Court or trier of fact to be appropriate to punish Defendant for its

                 willful, deliberate, malicious and outrageous conduct and to deter Defendant or other employees

                 from engagmg m such misconduct in the future;
    , " .t           Case 2:19-cv-02241-JD Document 1 Filed 05/22/19 Page 7 of 9




                    D.     Plaintiff is to be accorded any and all other equitable and legal relief as the Court
'
             deems just, proper and appropriate, including but not limited to, emotional distress and/or pain

             and suffering damages (where legally permitted);

                    E.      Plamtiff is to be awarded the costs and expenses of this action and reasonable legal

             fees as provided by applicable law;

                    F.      Any verdict in favor of Plaintiff is to be molded by the Court to maximize the

             financial recovery available to Plaintiff in light of the caps on certain damages set forth in

             applicable law; and

                    G.      Plaintiffs claims are to receive a trial by jury to the extent allowed by applicable

             law. Plaintiff also has endorsed this demand on the caption of this Complaint in accordance with

             Federal Rule of Civil Procedure 38(b).
'



                                                                          Respectfully Submitted,




                                                                         Jonathan W. Chase, Esq.
                                                                         KRAEMER., MANES &
                                                                         ASSOCIATES LLC
                                                                         PA ID: 312448
                                                                          1628 JFK Blvd.
                                                                         Suite 1650
                                                                         Philadelphia, PA 19103
                                                                         (215) 475 3504 Direct
'                                                                        (215) 734 2466 Fax
                                                                         J}YC(@lawkm.com
    Case 2:19-cv-02241-JD Document 1 Filed 05/22/19 Page 8 of 9




'




                       EXHIBIT A




'




'
                                   Case 2:19-cv-02241-JD Document 1 Filed 05/22/19 Page 9 of 9

         l:EOC Form ,51-5(11/16)                  U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                NOTICE OF RIGHT TO SUE (ISSUED ON REQUEST)
         To.    Tarece L. Johnson                                                             From:     Philadelphia District Office
                3585 Mount Vernon Court                                                                 801 Market Street
                Lawrenceville, GA 300"'4                                                                Suite 1300
                                                                                                        Philadelphia, PA 19107




               D         On behalf of person(s} aggrieved whose identity is
                         CONFIDENTIAL (29 CFR §1601 7(a)}

         Ei:OC Charge No.                                       EEOC Representative                                            Telephone No
    '                                                           Legal Unit,
         530-2018-00928                                         Legal Technician                                               (215) 440-2828
                                                                                           (See also the additional information enclosed with this form.)
        NOTICE TO THE PERSON AGGRIEVED:                                                                      •
        Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act (ADA), or the Genetic Information Nondiscrimination
        Act (GINA): This is your Notice of Right to Sue, issued under Title VII, the ADA or GINA based on the above-numbered charge. It has
        been issued at your request. Your lawsuit under Title VII. the ADA or GINA must be flied in a federal or state court WITHIN 90 DAYS
        of your receipt of this notice, or your right to sue based on this charge will be lost. (The lime limit for filing suit based on a claim under
        state law may be different.)

               []]       More than 180 days have passed since the filing of this charge.

               D          Less than 180 days have passed since the filing of this charge, but I have determined that it is unlikely that the EEOC will
                          be able to complete its administrative processing within 180 days from the filing of this charge.
               []]       The EEOC is terminating its processing of this charge.

               D         The EEOC will continue to process this charge.

        Age Discrimination in Employment Act (ACEA): You may sue under the ADEA at any time from 60 days after the charge was filed until
        90 days after you receive notice that we have completed action on the charge. In this regard, the paragraph marked below applies to
        your case:
               D         The EEOC is closing your case. Therefore, your lawsuit under the ADEA must be filed in federal or state court WITHIN
                         90 DAYS of your receipt of this Notice. Otherwise. your right to sue based on the above-numbered charge will be lost.

'              D         The EEOC is continuing its handling of your ADEA case. However. if 60 days have passed since the filing of the charge,
                         you may file suit in federal or state court under the ADEA at this time

        Equal Pay Act (EPA}: You already have the right to sue under the EPA (filing an EEOC charge is not required) EPA suits must be brought
        in federal or state court within 2 years (3 years for willful violations) of the alleged EPA underpayment. This means that backpay due for
        any violations that occurred more than 2 years (3 years) before you file suit may not be collectible.

        If you file suit. based on this charge. please send a copy of your court complaint to this office.

                                                                                On behalf of the Commission




        Enclosures(s)
                                                                                  a.~.
                                                                              Jaml~_,n,                                                (Date Mai/6d)
                                                                               District Director

        cc:           PERKIOMEN SCHOOL
                      Brian Welsh, Esq. (for Respondent)




\
